Case 9:20-cv-82238-DMM Document 8 Entered on FLSD Docket 12/29/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO: 20-82238-CV-MIDDLEBROOKS

  ADVANCED INTERVENTIONAL PAIN &
  DIAGNOSTICS OF WESTERN ARKANSAS, LLC,

         Plaintiff,

  v.

  MODERNIZING MEDICINE, INC.,

        Defendant.
  ____________________________________________/

                                     ORDER CLOSING CASE

         THIS CAUSE comes before the Court upon Plaintiff’s Notice of Voluntary Dismissal, filed

  on December 28, 2020. (DE 7). Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, a

  plaintiff may voluntarily dismiss an action by filing a notice of dismissal before the opposing party

  serves either an answer or a motion for summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i).

  Defendant has served neither. Accordingly, it is ORDERED AND ADJUDGED that:

         (1) This case is DISMISSED WITHOUT PREJUDICE.

         (2) The Clerk of Court shall CLOSE THIS CASE.

         (3) All pending motions are DENIED AS MOOT.

         (4) Each Party shall bear its own fees and costs.

         SIGNED in Chambers at West Palm Beach, Florida, this 29th day of December, 2020.




                                                                Donald M. Middlebrooks
                                                                United States District Judge
  cc:    Counsel of Record
